Adams, J.
The evidence shows that the land in question was a farm consisting of 135 acres, and worth about $30 an acre, or $4,050; that it was conveyed subject to an incumbrance of $1,500; that Mrs. Hall previously advanced to Skinner abont $1,300 by way of loan; that the consideration of the deed was the $1,300, and the reservation to Skinner of the right to the use of the premises, and the enjoyment of the profits thereof, without rent, for the period of one year after •the conveyance, which use of the faiun was" estimated to be *420of tlie value of $480, and Skinner occupied the farm in accord- ■ anee with.the right so reserved.
It seems to be well settled' that, where land is conveyed with a secret reservation, the vendor shall have the right to use and enjoy it for a time without the payment of rent, such use and eujoyment constituting a part of the consideration, the conveyance is fraudulent in law, although based upon a valuable consideration. See Macomber v. Peck, 39 Iowa, 351, and authorities there cited.
The deed to the defendant, Mrs. Hall, should be declared invalid so far as the right of the plaintiff to subject the property to the payment of his judgment is concerned.
Reversed.